1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT
9                                  EASTERN DISTRICT OF CALIFORNIA

10
11
     SCOTT JOHNSON,                                 ) Case No.: 2:18-CV-01816-WBS-EFB
12                                                  )
                  Plaintiff,                        )
13                                                  ) ORDER
        v.                                          )
14   HARWANT KAUR KANG;                             )
     SACRAMENTO/DUNNIGAN HOLDING CO. ))
15   INC., a California Corporation; and Does 1-10,
                                                    )
16                                                  )
                  Defendants.                       )
17                                                  )
                                                    )
18                                                  )

19
20          The Court hereby vacates all currently set dates, with the expectation that the parties
21   will file a Joint Stipulation for Dismissal no later than November 18, 2019, or a joint status
22   report by that date if settlement has not been finalized. A Status Conference is set in this
23   action on November 25, 2019 at 01:30 PM in Courtroom 5 (WBS) before Senior Judge
24   William B. Shubb , and shall be automatically vacated upon the submission of a stipulated
25   dismissal by the parties. The Pretrial Conference date of March 2, 2020 and the Trial date of
26   April 28, 2020 are vacated.
27
28   Notice of Settlement             -1-                  2:18-CV-01816-WBS-EFB
1    IT IS SO ORDERED
2
3    Dated: September 19, 2019
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   Notice of Settlement        -2-   2:18-CV-01816-WBS-EFB
